UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-14257 ALPHA INNOTECH CORP. (Exact name of Registrant as specified in its charter) Delaware 58-1729436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2401 Merced St., San Leandro, CA 94577 (510) 483-9620 (Address of principal executive offices) (Issuer’s telephone number ) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 9, 2007, there were 10,462,576 shares of the issuer’s Common Stock, $.01 par value per share, outstanding. Transitional Small Business Disclosure Format:Yes¨Nox Alpha Innotech Corp. Quarter Ended September30, 2007 Table of Contents PART I. FINANCIAL INFORMATION 2 Item1. Financial Statements 2 Condensed Consolidated Balance Sheet (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item2. Management’s Discussion and Analysis or Plan of Operation 11 Item3. Controls and Procedures 15 PART II. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item5. Other Information 16 Item6. Exhibits 16 FORWARD LOOKING STATEMENTS Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10-QSB may contain forward-looking statements within the meaning of Section27A of the Securities Act and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to the Company’s plans for sales growth, expectations of gross margin, expenses, new product introduction, and the Company’s liquidity and capital needs. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” contained in the annual report on Form 10-KSB filed with the Securities and Exchange Commission on April 2, 2007, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 1 PARTI. FINANCIAL INFORMATION Item1.Financial Statements ALPHA INNOTECH CORP. Condensed Consolidated Balance Sheet September30, 2007 (Unaudited) December31, 2006 Assets Current assets: Cash and cash equivalents $ 433,844 $ 445,656 Accounts receivable, net 1,799,302 2,189,411 Inventory, net 1,216,884 633,550 Prepaid expenses and other current assets 151,413 189,524 Total current assets 3,601,443 3,458,141 Property and equipment, net 908,864 1,048,906 Other assets 91,307 91,307 Total assets $ 4,601,614 $ 4,598,354 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 2,093,636 $ 1,608,286 Accrued liabilities 1,158,039 975,666 Current portion of debt 1,330,004 1,593,675 Deferred revenue 1,072,007 895.875 Other liabilities 190,596 210,474 Total current liabilities 5,844,282 5,283,976 Debt, net of current portion 303,221 489,068 Commitments and contingencies — — Shareholders’ deficit: Common stock, $0.01 par value per share: 50,000,000 shares authorized, 10,462,576 and 9,891,393 shares issued and outstanding 104,626 98,914 Additional paid in capital 17,358,831 17,108,125 Accumulated deficit (19,001,278 ) (18,373,661 ) Treasury Stock (8,068 ) (8,068 ) Total shareholders’ deficit (1,545,889 ) (1,174,690 ) Total liabilities and shareholders’ deficit $ 4,601,614 $ 4,598,354 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ALPHA INNOTECH CORP. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September30, Nine Months Ended September30, 2007 2006 2007 2006 Revenues $ 3,680,160 $ 3,354,790 $ 10,838,916 $ 9,506,201 Cost of goods sold 1,690,139 1,503,344 4,885,226 4,520,056 Gross profit 1,990,021 1,851,446 5,953,690 4,986,145 Operating costs and expenses: Sales and marketing 1,299,011 933,044 3,516,406 3,073,621 Research and development 298,820 246,256 946,310 983,729 General and administrative 604,475 639,940 1,889,770 1,750,978 Total operating costs and expenses 2,202,306 1,819,240 6,352,486 5,808,328 Operating profit (loss) (212,285 ) 32,206 (398,796 ) (822,183 ) Other income (expense): Interest expense (71,811 ) (77,918 ) (220,956 ) (236,012 ) Other income (expense), net (5,459 ) (2,354 ) (7,865 ) 18,643 Total other income (expense) (77,270 ) (80,272 ) (228,821 ) (217,369 ) Net loss applicable to common shareholders $ (289,555 ) $ (48,066 ) $ (627,617 ) $ (1,039,552 ) Net loss per share - basic and diluted $ (0.03 ) $ (0.00 ) $ (0.06 ) $ (0.11 ) Weighted average shares outstanding - basic and diluted 10,449,147 9,858,694 10,343,383 9,796,937 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ALPHA INNOTECH CORP. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September30, 2007 2006 Cash flow from operating activities Net loss $ (627,617 ) $ (1,039,552 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 406,784 436,971 Allowance for sales returns and doubtful accounts (237 ) 12,189 Provision for inventory 2,862 — Provision for demo equipment (8,175 ) (49,371 ) Accretion of debt discount to interest expense — 3,703 Stock based compensation 252,814 192,875 Change in operating assets and liabilities: Accounts receivables 390,346 416,488 Inventory (586,195 ) 325,897 Prepaid expenses and other current assets 38,112 92,726 Other assets — (19,147 ) Accounts payable 485,350 9,621 Accrued liabilities 182,372 (103,132 ) Deferred revenue 176,132 50,800 Other liabilities (19,878 ) (16,239 ) Net cash provided by operating activities 692,670 313,829 Cash flows from investing activities: Purchase of property and equipment (258,567 ) (329,211 ) Net cash used in investing activities (258,567 ) (329,211 ) Cash flows from financing activities: Proceeds from borrowing of debt obligations 481 375,000 Repayment of debt obligations (450,000 ) (520,939 ) Proceeds from exercise of warrants 3,604 14,488 Repurchase of common stock — (8,068 ) Net cash used in financing activities (445,915 ) (139,519 ) Net decrease in cash and cash equivalents (11,812 ) (154,901 ) Cash and cash equivalents at the beginning of the period 445,656 545,665 Cash and cash equivalents at the end of the period $ 433,844 $ 390,764 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ALPHA INNOTECH CORP. September30, 2007 Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Organization and Summary of Significant Accounting Policies Nature of Operations - Alpha Innotech Corporation was incorporated and began operations in June 1992, in the state of California, with facilities in San Leandro, California. Xtrana, Inc. was incorporated in January 1987 in the state of Delaware. On October 3, 2005, Alpha Innotech Corporation was acquired by Xtrana, Inc. In the transactions, Alpha Innotech Corporation merged with a subsidiary of Xtrana, Inc. and became a wholly-owned subsidiary of Xtrana, Inc. Xtrana, Inc. changed its corporate name to Alpha Innotech Corp. and obtained a new trading symbol APNO.OB. Alpha Innotech Corp. and subsidiary (the “Company”) develop and market both macro imaging and micro imaging systems. The macro imaging systems are used for image documentation, quantitative analysis, and image archiving. These systems are used with electrophoresis samples (gel, blots, autoradiographs, etc), microscopy applications, and general imaging from insects to culture plates. The micro imaging systems address the micro array, multiplex array and cell based markets. Researchers use the microimaging products to analyze slides or multi-well microplates printed with genomic, proteomic or cellular samples and in some cases, fixed cell cultures. Basis of Presentation - The Company has prepared the accompanying condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted pursuant to these rules and regulations. These condensed consolidated financial statements should be read in conjunction with our audited financials statements and footnotes related thereto for the year ended December31, 2006 included in our annual report on Form 10-KSB filed with the Securities and Exchange Commission on April 2, 2007 (“Annual Report”). The unaudited condensed consolidated financial statements include, in our opinion, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly our financial position as of September 30, 2007, and the results of our operations and cash flows for the nine month ended September 30, 2007 and September 30, 2006. The results of operations for such interim periods are not necessarily indicative of the results to be achieved for the full year. Management’s Plan - Through September 30, 2007, the Company has incurred substantial losses. For the nine-month period ended September 30, 2007, the Company had a loss from operations in the amount of $398,796 and a net loss of $627,617. The Company has a working capital deficiency and a stockholder’s deficit as of September 30, 2007. However, the Company has had a positive cash flow from operations for the past four quarters. For the nine-month period ended September 30, 2007, the Company had a positive cash flow from operations in the amount of $692,670. As a result, management believes the Company has sufficient cash to fund its operating, investing, and financing activities in the near term. Going Concern - The accompanying condensed consolidated financial statements have been prepared on a going concern basis that contemplates the realization of assets and discharge of liabilities in the normal course of business. The Company has incurred recurring losses from operations and was unable to generate positive cash from operations from 1999 through 2005. These conditions raise substantial doubts about the Company’s ability to continue as a going concern. Management plans to manage expenses and operate using the existing line of credit. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Comprehensive Loss- For all periods presented, there were no differences between net loss and comprehensive loss. Loss Per Share - Basic net loss per share to common stockholders is calculated based on the weighted-average number of shares of common stock outstanding during the period, excluding those shares that are subject to repurchase by or forfeiture to the Company Diluted net loss per share attributable to common stockholders would give effect to the dilutive effect of common stock issuable upon the exercise or conversion of stock options andwarrants. Dilutive securities have been excluded from the diluted net loss per share computations as they have an anti-dilutive effect due to the Company’s net loss. 5 The following outstanding stock options andwarrants were excluded from the computation of diluted net loss per share attributable to holders of common stock as they had anti-dilutive effects as of September 30, 2007 and 2006. Three Months Ended September30, Nine Months Ended September30, 2007 2006 2007 2006 Shares issuable upon exercise of stock options 111,916 — 111,916 — Shares issuable upon exercise of warrants 358,356 405,356 358,356 405,356 Denominator for basis and diluted calculations 470,272 405,356 470,272 405,356 Accounting for Uncertainty in Income Taxes - In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109,” which clarifies the accounting for uncertainty in tax positions. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. In addition, FIN 48 provides guidance on de-recognition, classification, interest and penalties, and accounting in interim periods and requires expanded disclosure with respect to the uncertainty in income taxes. FIN 48 requires that we recognize in our financial statements the impact of a tax position if that position is more likely than not to be sustained on audit, based on the technical merits of the position. The Company adopted the provisions of FIN 48 as of January 1, 2007, with the cumulative effect of the change in accounting principle to have been recorded as an adjustment to opening retained earnings if there had been any (there were none). At the adoption date and as of March 31, 2007, the Company did not have any unrecognized tax benefits and no adjustments to liabilities or operation were required. Recent Accounting Pronouncements-
